DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application filed on 9/10/2020.
Claim(s) 1-19 is/are pending in this Office Action.
Information Disclosure Statement
Applicant’s information disclosure statement(s) (IDS) submitted on 1/18/2021 and 1/26/2022 is/are being considered by the examiner. 
Specification
The disclosure is objected to because of the following informalities: 
- para. 0043 refers to both “body 36”, “body 38”, and “antenna 38”
Appropriate correction is required.
Claim Objections
Claim(s) 1-7 is/are objected to because of the following informalities:  
Claim 1 recites “part of the communicate network”, however there is not antecedence for a “communicate network”. Examiner is assuming applicant intended to recite “the communications network” of the preamble. 
Appropriate correction is required.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claim(s) 5, 13, 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5 and 13, it is unclear whether the “a plurality of wireless communication devices” in each claim are the “plurality of wireless communication devices” of each independent claim, respectively, or if they’re entirely different components. 
Claim 16 recites the limitation "the signal reduction is determined based on…".  There is insufficient antecedent basis for this limitation in the claim; claim 8, from which claim 16 depends does not recite determining a signal reduction. It is unclear if applicant intended for claim 16 to depend from claim 15, or if claim 16 contains antecedent errors. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 7-11, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pezeshkian et al. (US 8,103,212 B1), hereafter referred to as Pezeshkian.
Regarding claim 1, Pezeshkian teaches an apparatus for establishing a communications network, the apparatus comprising: 
a remote-control vehicle (“mobile platform”, Fig. 5, Fig. 8, “autonomous & radio-controlled”, C2, line 40) configured for wireless communication (“radio 80 may be any radio capable of operating as a node in an ad hoc telecommunications network 20”, C2, lines 44-46, see also Fig. 1 and Fig. 5); and 
(“relay device”, Fig. 1, “multiple relay devices 60”, C4, lines 46-47, Fig. 6 and Fig. 8) carried by a part (“deployer 70 may be mounted to any surface of the mobile platform 30”, C2, lines 34-35) of the remote-control vehicle, 
wherein the remote-control vehicle is configured to selectively eject or dispense the plurality of communication devices as deployed devices within a signal deprived environment (“Upon receiving the signal from the processor 90, the deployment mechanism 100 then deploys the activated relay device 60 to the support surface 120”, C5, lines 11-13, “deployed relay device 60 then operates as a new node in the network 20. This procedure may be repeated until each relay device 60 that is stowed in the multi-bay deployer 75 has been deployed”, C5, lines 17-20, see Fig. 5 and Fig. 8), 
wherein each deployed device is capable of wireless communication with the remote-control vehicle and with one or more other of the deployed devices (“relay device 60 is configured to operate as a node in the network 20, thus preserving the network 20 between the mobile platform 30 and the base station 40”, C2, lines 8-10, “deployed relay device 60 then operates as a new node in the network 20. This procedure may be repeated until each relay device 60 that is stowed in the multi-bay deployer 75 has been deployed”, C5, lines 17-20, see Fig. 5 and Fig. 8), and 
wherein each deployed device of the plurality of wireless communication devices and the remote-control vehicle is configured to define a part of the communication network (“ad hoc telecommunications network 20”, Fig. 5) with a control unit (“base station 40”, Fig. 5) disposed at a distance from the remote-control vehicle (“shown in FIG. 1, is a system that allows for an ad hoc telecommunications network 20 to be maintained between a mobile platform 30 and a base station 40, as shown in FIG. 5”, C1, line 66-C2, line 2, “relay device 60 is configured to operate as a node in the network 20, thus preserving the network 20 between the mobile platform 30 and the base station 40”, C2, lines 8-10).

Regarding claim 8, Pezeshkian teaches a system for establishing and maintaining a communications network, the system comprising: 
a control unit (“base station 40”, Fig. 5) operated from a base location in or near a signal deprived environment (“Obstacles 50, also shown in FIG. 5, between the base station 40 and the mobile platform 30 cause the signal strength A of the network 20 to diminish.”, C2, lines 2-5); 
a remote-control vehicle (“mobile platform”, Fig. 5, Fig. 8, “autonomous & radio-controlled”, C2, line 40) operable by wireless communication (“radio 80 may be any radio capable of operating as a node in an ad hoc telecommunications network 20”, C2, lines 44-46, see also Fig. 1 and Fig. 5) with the control unit within the signal deprived environment (“shown in FIG. 1, is a system that allows for an ad hoc telecommunications network 20 to be maintained between a mobile platform 30 and a base station 40, as shown in FIG. 5”, C1, line 66-C2, line 2); and 
a plurality of wireless communication devices (“relay device”, Fig. 1, “multiple relay devices 60”, C4, lines 46-47, Fig. 6 and Fig. 8) carried by a part (“deployer 70 may be mounted to any surface of the mobile platform 30”, C2, lines 34-35) of the remote-control vehicle, 
wherein each of the plurality of wireless communication devices can be selectively ejected or dispensed as a deployed device within the signal deprived environment from the remote-control vehicle through wireless communication with the control unit (“Upon receiving the signal from the processor 90, the deployment mechanism 100 then deploys the activated relay device 60 to the support surface 120”, C5, lines 11-13, “deployed relay device 60 then operates as a new node in the network 20. This procedure may be repeated until each relay device 60 that is stowed in the multi-bay deployer 75 has been deployed”, C5, lines 17-20, see Fig. 5 and Fig. 8), and 
wherein the communications network (“ad hoc telecommunications network 20”, Fig. 5) is established and/or maintained between the control unit and the remote-control vehicle through any one or more of the deployed devices of the plurality of wireless communication devices (“relay device 60 is configured to operate as a node in the network 20, thus preserving the network 20 between the mobile platform 30 and the base station 40”, C2, lines 8-10).

Regarding claim 17, Pezeshkian teaches a method for establishing and maintaining a communications network, the method comprising: 
operating, from a control unit (“base station 40”, Fig. 5), a remote-control vehicle or unit (“mobile platform”, Fig. 5, Fig. 8, “autonomous & radio-controlled”, C2, line 40), into a signal deprived environment (“Obstacles 50, also shown in FIG. 5, between the base station 40 and the mobile platform 30 cause the signal strength A of the network 20 to diminish.”, C2, lines 2-5, “shown in FIG. 1, is a system that allows for an ad hoc telecommunications network 20 to be maintained between a mobile platform 30 and a base station 40, as shown in FIG. 5”, C1, line 66-C2, line 2);  
monitoring signal strength (“signal strength A”, C5, lines 34-38) between the control unit and the remote-control vehicle or unit (“first processor 300 is configured to communicate over the network 20, to monitor the signal strength A, and to send a signal to the second processor 310 when the signal strength A drops below the threshold value X”, C5, lines 34-38); 
before or upon detection of a signal reduction at or below a minimum signal strength threshold (“threshold value X”, C5, lines 34-38), ejecting or dispensing, by the remote-control vehicle, a wireless communication device (“relay device”, Fig. 1, “multiple relay devices 60”, C4, lines 46-47, Fig. 6 and Fig. 8) within the signal deprived environment (“Upon receiving the signal from the processor 90, the deployment mechanism 100 then deploys the activated relay device 60 to the support surface 120”, C5, lines 11-13, “deployed relay device 60 then operates as a new node in the network 20. This procedure may be repeated until each relay device 60 that is stowed in the multi-bay deployer 75 has been deployed”, C5, lines 17-20, see Fig. 5 and Fig. 8); and 
(“FIG. 5 shows how a relay device 60 may be placed in the vicinity of position B to allow the mobile platform 30 to continue around obstacle 50 towards position C”, C4, lines 40-43).

Regarding claims 2 and 10, Pezeshkian further teaches a dispensing device (“deployment mechanism 100”, Fig. 1 and Fig. 6) on the remote-control vehicle, the dispensing device configured to hold and/or selectively eject or dispense the plurality of wireless communication devices (“deployment mechanism 100 then deploys the activated relay device 60 to the support surface 120”, C5, lines 12-13).

Regarding claims 3 and 11, Pezeshkian further teaches wherein the remote-control vehicle or the dispensing device includes a magazine (“multi-bay deployer 75”, Fig. 6 and Fig. 8) holding the plurality of wireless communication devices.

Regarding claims 7 and 9, Pezeshkian further teaches wherein each deployed device of the plurality of wireless communication devices automatically activates when ejected or dispensed from the remote-control vehicle (“Each relay device 60 may have an internal magnetic activation switch (not shown) configured to switch in the absence of a local magnetic field, thus activating the relay device 60”, C4, lines 52-54).

Regarding claim 15, Pezeshkian further teaches wherein the remote-control vehicle is configured to eject or dispense one of the wireless communication devices before or when it is detected that a signal (“signal strength A”, C5, lines 34-38) between the control unit and the remote-control vehicle falls to or below a minimum signal strength threshold (“threshold value X”, C5, lines 34-38) (“first processor 300 is configured to communicate over the network 20, to monitor the signal strength A, and to send a signal to the second processor 310 when the signal strength A drops below the threshold value X”, C5, lines 34-38, (“Upon receiving the signal from the processor 90, the deployment mechanism 100 then deploys the activated relay device 60 to the support surface 120”, C5, lines 11-13).

Regarding claims 16 and 19, Pezeshkian further teaches wherein signal reduction is determined based on monitoring Signal-to-Noise Ratio (SNR), signal strength (“signal strength A”, C5, lines 34-38), signal bandwidth, Radio Signal Strength Indicator (RSSI), or any combination thereof.

Regarding claim 18, Pezeshkian further teaches repeating, one or more times, the steps of monitoring, ejecting or dispensing, and further operating (This procedure may be repeated until each relay device 60 that is stowed in the multi-bay deployer 75 has been deployed”, C5, lines 17-20).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.





Claim(s) 4-6, 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pezeshkian et al. (US 8,103,212 B1) in view of Gettings et al. (US 9,246,573 B1), hereafter referred to as Gettings. 
Regarding claims 4 and 12, Pezeshkian does not explicitly teach wherein a spent magazine can be replaced on the remote-control vehicle with a loaded magazine.
However, Gettings teaches repeater devices and methods of use, comprising:
wherein a spent magazine (“dispenser 40”, Fig. 7a, see C4, lines 39-44), on a remote-controlled vehicle (“robot 100”, Fig. 7c, “As shown in FIG. 7c, the dispenser 40 can be mounted on a robot 100”, C5, lines 12-13), configured to hold a plurality of wireless communication devices (“repeater devices 10”, Fig. 1, “As shown in FIGS. 6a, 6b, and 6c, the repeater device can be deployed with a dispenser 40”, C4, lines 44-46) can be replaced with a loaded magazine (“As shown in FIG. 7a, the dispenser 40 can include a holding mechanism 41 configured to hold, deploy, stabilize, reload, and/or load one or more repeater devices 10”, C4, lines 47-49, Gettings does not explicitly teach wherein the “dispenser 40” is replaced when it is spent, however, this is inherent as Gettings teaches “The repeater device can be disposable”, C4, line 31, and “The repeater device can be dispensed or deployed via a dispenser”, C4, lines 39-40, thus it is inherent that the once the repeater device is disposed after it has been deployed, the dispenser would be replaced with a loaded dispenser).

Regarding claims 5 and 13, Pezeshkian does not explicitly teach wherein a spent magazine can be reloaded on the remote-control vehicle with a plurality of wireless communication devices.
However, Gettings teaches repeater devices and methods of use, comprising:
wherein a spent magazine (“dispenser 40”, Fig. 7a, see C4, lines 39-44) on a remote-controlled vehicle (“robot 100”, Fig. 7c, “As shown in FIG. 7c, the dispenser 40 can be mounted on a robot 100”, C5, lines 12-13), configured to hold a plurality of wireless communication devices (“repeater devices 10”, Fig. 1, “As shown in FIGS. 6a, 6b, and 6c, the repeater device can be deployed with a dispenser 40”, C4, lines 44-46) can be reloaded (“reload”, C4, lines 47-49) with a loaded magazine (“As shown in FIG. 7a, the dispenser 40 can include a holding mechanism 41 configured to hold, deploy, stabilize, reload, and/or load one or more repeater devices 10”, C4, lines 47-49).
Regarding claims 4-5, 12-13, all of the components are known in Pezeshkian and in Gettings. Both Pezeshkian and in Gettings teach deploying wireless communication devices in signal deprived environments (“as shown in FIG. 10b, the robot 100 can distribute or deploy repeater devices 10 along the robot's security patrol route in a building 300 having at least one source of wireless interference or signal attenuation 330”, C6, lines 31-34, Gettings). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pezeshkian with the teachings of Gettings such that the “multi-bay deployer 75” (Fig. 6 and Fig. 8) of Pezeshkian is replaced or reloaded as taught by Gettings (see citations of Gettings above) to achieve the predictable result of using the “multi-bay deployer 75” after all of the “multiple relay devices 60” (C4, lines 46-47) of Pezeshkian have been deployed, similarly taught by Gettings (“The dispenser can be operated by a…robot; can dispense 

Regarding claims 6 and 14, Pezeshkian does not explicitly teach wherein the remote-control vehicle is equipped with one or more of video communication capability, audio communication capability, sensor capability, light emitting capability, and/or infra-red illumination or video capability.
However, Gettings teaches repeater devices and methods of use, comprising:
wherein a remote-controlled vehicle (“robot 100”, Fig. 7c) is equipped with one or more of video communication capability, audio communication capability, sensor capability, light emitting capability, and/or infra-red illumination or video capability (“The robot can be equipped with an IR detector and can use measurements of the frequency of activity from the IR LED in the repeater device to gather temperature information”, C6, lines 13-16).
All of the components are known in Pezeshkian and in Gettings. Both Pezeshkian and in Gettings teach deploying wireless communication devices in signal deprived environments (“as shown in FIG. 10b, the robot 100 can distribute or deploy repeater devices 10 along the robot's security patrol route in a building 300 having at least one source of wireless interference or signal attenuation 330”, C6, lines 31-34, Gettings). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Pezeshkian with the teachings of Gettings by implementing the “IR detector” (C6, lines 13-16), as taught by Gettings into the “mobile platform” (Fig. 5, Fig. 8) of Pezeshkian. The motivation for doing so would be to “use measurements of the frequency of activity from the IR LED in the repeater device to gather temperature information” (C6, lines 13-16) as taught by Gettings. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665